Exhibit 10.1


INVESTMENT ADVISORY AGREEMENT
BETWEEN
OAKTREE STRATEGIC INCOME II, INC.
AND
OAKTREE CAPITAL MANAGEMENT, L.P.
This Investment Advisory Agreement (this “Agreement”) made effective September
30, 2019 (the “Effective Date”), by and between OAKTREE STRATEGIC INCOME II,
INC., a Delaware corporation (the “Company”), and OAKTREE CAPITAL MANAGEMENT,
L.P., a Delaware limited partnership (the “Adviser”).
WHEREAS, the Company is a closed-end management investment company that has
elected to be regulated as a business development company (“BDC”) under the
Investment Company Act of 1940, as amended (the “Investment Company Act”); and
WHEREAS, the Adviser is registered under the Investment Advisers Act of 1940, as
amended (the “Advisers Act”); and
WHEREAS, the Company desires to retain the Adviser to furnish investment
advisory services to the Company on the terms and conditions hereinafter set
forth, and the Adviser wishes to be retained to provide such services;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:
1. Duties of the Adviser.
(a) The Company hereby appoints the Adviser to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company
(the “Board”), for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the reports and/or registration statements that the Company files with
the Securities and Exchange Commission (the “SEC”) from time to time; (ii) in
accordance with all other applicable federal and state laws, rules and
regulations, and the Company’s charter and by-laws; and (iii) in accordance with
the Investment Company Act. Without limiting the generality of the foregoing,
the Adviser shall, during the term and subject to the provisions of this
Agreement (A) determine the composition of the portfolio of the Company, the
nature and timing of the changes therein and the manner of implementing such
changes; (B) identify, evaluate and negotiate the structure of the investments
made by the Company; (C) execute, close, monitor and service the Company’s
investments; (D) determine the securities and other assets that the Company will
purchase, retain, or sell; (E) perform due diligence on prospective portfolio
companies; and (F) provide the Company with such other investment advisory,
research and related services as the Company may, from time to time, reasonably
require for the investment of its funds. The Adviser shall have the power and
authority on behalf of the Company to effectuate its investment decisions for
the Company, including the negotiation, execution and delivery of all documents
relating to







--------------------------------------------------------------------------------




the Company’s investments and the placing of orders for other purchase or sale
transactions on behalf of the Company. The Adviser is hereby authorized, on
behalf of the Company and at the direction of the Board pursuant to delegated
authority, to possess, transfer, mortgage, pledge or otherwise deal in, and
exercise all rights, powers, privileges and other incidents of ownership or
possession with respect to, the Company’s investments and other property and
funds held or owned by the Company, including, without limitation, exercising
and enforcing rights with respect to any claims relating to such investments and
other property and funds, including with respect to litigation, bankruptcy or
other reorganization.
(b) The Adviser hereby accepts such appointment and agrees during the term
hereof to render the services described herein for the compensation provided
herein.
(c) The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Company’s investment objective and policies, and work, along with
the Adviser, in structuring, negotiating, arranging or effecting the acquisition
or disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Adviser and the Company. The Adviser,
and not the Company, shall be responsible for any compensation payable to any
Sub-Adviser. Any sub-advisory agreement entered into by the Adviser shall be in
accordance with the requirements of the Investment Company Act and other
applicable federal and state law.
(d) The Adviser shall, for all purposes herein provided, be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.
(e) Subject to review by and the overall control of the Board, the Adviser shall
keep and preserve, in the manner and for the period required by the Investment
Company Act, any books and records relevant to the provision of its investment
advisory services to the Company and shall specifically maintain all books and
records with respect to the Company’s portfolio transactions and shall render to
the Board such periodic and special reports as the Board may reasonably request.
The Adviser agrees that all records that it maintains for the Company are the
property of the Company and shall surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.
2. Company’s Responsibilities and Expenses Payable by the Company.
All personnel of the Adviser, when and to the extent engaged in providing
investment advisory services hereunder, and the compensation and routine
overhead expenses of such personnel allocable to such services, shall be
provided and paid for by the Adviser and not by the Company. The Company shall
bear all other costs and expenses of its organization, operations,
administration and transactions, including (without limitation) fees and
expenses relating to: (a) all costs, fees, expenses and liabilities incurred in
connection with the formation and organization of the Company and the offering
and sale of the common stock, including expenses of registering or qualifying
securities held by the Company for sale and blue sky filing fees; (b) diligence
and monitoring of the Company’s financial, regulatory and legal affairs, and, if
necessary, enforcing


2
    



--------------------------------------------------------------------------------




rights in respect of investments (to the extent an investment opportunity is
being considered for the Company and any other funds or accounts managed by the
Adviser or its affiliates, the Adviser’s out-of-pocket expenses related to the
due diligence for such investment will be shared with such other funds and
accounts pro rata based on the anticipated allocation of such investments
opportunity between the Company and the other funds and accounts); (c) the cost
of calculating the Company’s Net Asset Value (including third-party valuation
firms); (d) the cost of effecting sales and repurchases of shares of the
Company’s common stock and other securities; (e) Management and Incentive Fees
payable pursuant to this Agreement; (f) fees payable to third parties relating
to, or associated with, making investments and valuing investments (including
third-party valuation firms); (g) retainer, finder’s, placement, adviser,
consultant, custodian, sub-custodian, transfer agent, trustee, disbursal,
brokerage, registration, legal and other similar fees, commissions and expenses
attributable to making or holding investments; (h) fees and expenses associated
with marketing efforts (including travel and attendance at investment
conferences and similar events); (i) allocable out-of-pocket costs incurred in
providing managerial assistance to those portfolio companies that request it;
(j) fees, interest and other costs payable on or in connection with any
indebtedness; (k) federal and state registration fees and other governmental
charges; (l) any exchange listing fees; (m) federal, state and local taxes; (n)
independent directors’ fees and expenses; (o) brokerage commissions; (p) costs
of proxy statements, stockholders’ reports and notices and any other regulatory
reporting expenses; (q) costs of preparing government filings, including
periodic and current reports with the SEC; (r) fidelity bond, liability
insurance and other insurance premiums; (s) printing, mailing, independent
accountants and outside legal costs; (t) costs of winding up and liquidation;
(u) litigation, indemnification and other extraordinary or non-recurring
expenses; (v) dues, fees and charges of any trade association of which the
Company is a member; (w) research and software expenses, quotation equipment and
services and other expenses incurred in connection with data services, including
subscription costs, providing real-time price feeds, real-time news feeds,
securities and company information, and company fundamental data attributable to
such investments; (x) costs and expenses relating to investor reporting and
communications; (y) all costs, expenses, fees and liabilities incurred in
connection with a Liquidity Event (as defined below); (z) all other
out-of-pocket expenses, fees and liabilities that are incurred by the Company or
by the Adviser on behalf of the Company or that arise out of the operation and
activities of the Company, including expenses related to organizing and
maintaining persons through or in which investments may be made and the
allocable portion of any Adviser costs, including personnel, incurred in
connection therewith; (aa) accounting expenses, including expenses associated
with the preparation of the financial statements and tax information reporting
returns of the Company and the filing of various tax withholding forms and
treaty forms by the Company; (bb) the allocable portion of the compensation of
the Company’s Chief Financial Officer and Chief Compliance Officer and their
respective staffs; and (cc) all other expenses incurred by Oaktree Fund
Administration, LLC, as administrator (the “Administrator”), pursuant to the
Administration Agreement, dated as of [ ] [ ], 2019 (the “Administration
Agreement”), between the Administrator and the Company, an affiliate of the
Administrator or the Company in connection with administering the Company’s
business, including payments under the Administration Agreement to the
Administrator or such affiliate in an amount equal to the Company’s allocable
portion of overhead and other expenses incurred by the Administrator or such
affiliate in performing its obligations and services under the Administration
Agreement, such as rent and the Company’s allocable portion of the cost of
personnel attributable to performing such obligations and services, including,
but not limited to, marketing, legal and other services performed by the
Administrator or such affiliate for the Company. For the avoidance of doubt, the


3
    



--------------------------------------------------------------------------------




Company will bear its allocable portion of the costs of the compensation,
benefits, and related administrative expenses (including travel expenses) of the
Company’s officers who provide operational and administrative services
hereunder, their respective staffs and other professionals who provide services
to the Company (including, in each case, employees of the Administrator or an
affiliate) who assist with the preparation, coordination, and administration of
the foregoing or provide other “back office” or “middle office” financial or
operational services to the Company. Notwithstanding anything to the contrary
contained herein, the Company shall reimburse the Adviser (or its affiliates)
for an allocable portion of the compensation paid by the Adviser (or its
affiliates) to such individuals (based on a percentage of time such individuals
devote, on an estimated basis, to the business and affairs of the Company and in
acting on behalf of the Company).


Additionally, the Company bears all of the costs and expenses of any
sub-administration agreements that the Administrator enters into.


A “Liquidity Event” means: at the discretion of the Company’s board of
directors: (a)(i) the listing of the Company’s common stock on a national
securities exchange or (ii) an initial public offering of the Company’s common
stock that results in gross proceeds to the Company of at least $50 million and
a listing of the common stock on a national securities exchange (each of (i) and
(ii), a “Qualified Listing”) or (b) with the consent of a majority of
outstanding shares of common stock not affiliated with the Adviser and in
accordance with the applicable requirements of Delaware law, a corporate control
transaction, which may include a strategic sale of the Company or all or
substantially all of its assets to, or a merger with, another entity, or another
type of corporate control event, which may include, but is not limited to, a
transaction with an affiliated entity, including an affiliated BDC, for
consideration in cash or publicly listed securities of such entity or a
combination of cash and such publicly listed securities.




3. Compensation of the Adviser.
The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a management fee (“Management
Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set forth. The
Adviser may agree to temporarily or permanently waive or defer, in whole or in
part, the Management Fee and/or the Incentive Fee. See Appendix A for examples
of how these fees are calculated. The Company shall make any payments due
hereunder to the Adviser or to the Adviser’s designee as the Adviser may
otherwise direct. Any portion of a deferred fee payable to the Adviser shall be
deferred without interest and may be paid in any quarter prior to the
termination of this Agreement as the Adviser may determine upon written notice
to the Company.


(a) Prior to the completion of a Qualified Listing, if any, the Adviser will
receive quarterly in arrears a Management Fee equal to 1.00% per annum (the
“Applicable Management Fee Percentage”) of the Company’s Gross Asset Value (as
defined below), provided, that prior to a Qualified Listing, the Management Fee
shall not exceed 1.75% per annum of the Unleveraged Asset Value (as defined
below). From and after the date of a Qualified Listing, if any, of the




4
    



--------------------------------------------------------------------------------




Company (or its successor), the Applicable Management Fee Percentage shall
increase to 1.50% per annum of the Company’s Gross Asset Value.
For purposes of calculating the Management Fee, the Gross Asset Value of the
Company will be determined by the Company’s board of directors (including any
committee thereof). Until (a) the 12-month anniversary of the Initial Closing
(as defined below) or (b) the completion of a Qualified Listing, whichever
occurs first, the Management Fee for each quarter shall be calculated based on
the average Gross Asset Value of the Company at the end of each month during
such calendar quarter (prior to taking into account any Incentive Fee);
provided, that the Management Fee for the Company’s first calendar quarter shall
be calculated based on the Gross Asset Value of the Company at the end of such
calendar quarter (prior to taking into account any Incentive Fee). Following (a)
the 12-month anniversary of the Initial Closing or (b) the completion of a
Qualified Listing, whichever occurs first, the Management Fee for each quarter
shall be calculated based on the average Gross Asset Value of the Company at the
end of such quarter and at the end of the preceding quarter (in each case, prior
to taking into account any Incentive Fee); provided, that the Management Fee for
the calendar quarter in which the Company consummates a Qualified Listing shall
be calculated based on the Gross Asset Value of the Company at the end of such
calendar quarter (prior to taking into account any Incentive Fee). The
Unleveraged Asset Value shall be determined in a manner consistent with the
determination of Gross Asset Value.
The term “Gross Asset Value” means the value of the gross assets of the Company,
determined on a consolidated basis in accordance with U.S. generally accepted
accounting principles (“GAAP”), including portfolio investments purchased with
borrowed funds and other forms of leverage, but excluding cash and cash
equivalents (as defined below). The term “Unleveraged Asset Value” means the
Gross Asset Value less Company’s borrowings for investment purposes determined
on a consolidated basis in accordance with GAAP (other than borrowings under the
Company’s investor subscription credit facility that are repaid within 180 days
of incurrence). The Adviser will not receive any fees on Capital Commitments not
yet drawn.
For purposes of this Agreement, the term “cash and cash equivalents” will have
the meaning ascribed to it from time to time in the notes to the financial
statements that the Company files with the SEC. The Management Fee for any
partial month or quarter shall be appropriately prorated (upon termination of
this Agreement as of the termination date).
(b) The Incentive Fee shall consist of two parts, as follows:
(i) The “Investment Income Incentive Fee” will be calculated and payable
quarterly in arrears based on the Company’s Pre-Incentive Fee Net Investment
Income (as defined below) for the immediately preceding calendar quarter. The
Company’s “Pre-Incentive Fee Net Investment Income” means consolidated interest
income, dividend income and any other income (including any other fees, such as
commitment, origination, structuring, diligence and consulting fees or other
fees that the Company receives from portfolio companies other than fees for
providing managerial assistance) accrued during the calendar quarter, minus the
operating expenses accrued for the quarter (including the Management Fee,
Company expenses and any interest expense or fees on any credit facilities or
outstanding debt, but excluding the Incentive Fee). The Company’s Pre-Incentive
Fee Net Investment Income includes, in the case of investments with a deferred
interest feature (such as original issue discount, debt instruments with
payment-in-kind interest and zero coupon


5
    



--------------------------------------------------------------------------------




securities), accrued income that has not yet been received in cash. For the
avoidance of doubt, the Pre-Incentive Fee Net Investment Income does not include
any realized capital gains, realized capital losses or unrealized capital
appreciation or depreciation. The Pre-Incentive Fee Net Investment Income,
expressed as a rate of return on the value of the Company’s net assets at the
end of the immediately preceding calendar quarter, will be compared to a hurdle
of 1.50% per quarter (6% annualized) (the “Hurdle Rate”). The Company’s net
investment income used to calculate this part of the Incentive Fee is also
included in the amount of the Company’s gross assets used to calculate the 1.00%
Management Fee. The Company will pay to the Adviser an Investment Income
Incentive Fee each quarter as follows:


(a)
No Investment Income Incentive Fee in any calendar quarter in which the
Company’s Pre-Incentive Fee Net Investment Income does not exceed the Hurdle
Rate;



(b)
100% of the amount of the Company’s Pre-Incentive Fee Net Investment Income, if
any, that exceeds the Hurdle Rate but is less than or equal to a 1.875% (7.5%
annualized) rate of return on the value of the Company’s net assets as of the
end of such calendar quarter (the “Catch-Up”), which is intended to provide the
Adviser with 20% of the Pre-Incentive Fee Net Investment Income as if the Hurdle
Rate did not apply, if the Pre-Incentive Fee Net Investment Income exceeds the
Hurdle Rate in such calendar quarter; and

(c)
20% of the amount of the Company’s Pre-Incentive Fee Net Investment Income, if
any, that exceeds a 1.875% (7.5% annualized) rate of return on the value of the
Company’s net assets as of the end of such calendar quarter, so that once the
Hurdle Rate is reached and the Catch-Up in (b) immediately above is achieved,
20% of the Pre-Incentive Fee Net Investment Income thereafter is allocated to
the Adviser.

The foregoing calculations will be appropriately prorated for any period of less
than three months and adjusted for any issuances or repurchases of the Company’s
common stock during a quarter.


(ii)    The second part of the Incentive Fee is the Capital Gains Incentive Fee,
determined and payable in arrears as of the end of each year (or upon
termination of this Agreement). The Capital Gains Incentive Fee is calculated as
of the end of each calendar year and equals 20% of the realized capital gains,
if any, on a cumulative basis commencing with the calendar year ending December
31, 2018 through the end of each calendar year, computed net of all realized
capital losses on a cumulative basis and unrealized capital depreciation, less
the aggregate amount of any previously paid Capital Gains Incentive Fee with
respect to each of the investments in the Company’s portfolio, provided that the
Capital Gains Incentive Fee determined as of December 31, 2018, if any, will be
calculated for a period of shorter than 12 calendar months to take into account
any realized capital gains computed net of all realized capital losses and
unrealized capital depreciation from the date of the initial closing of the sale
of the Company’s common stock to non-affiliates of the Company (the “Initial
Closing”) through the end of 2018.




6
    



--------------------------------------------------------------------------------




(c) In certain circumstances the Adviser, any Sub-Adviser, or any of their
respective affiliates, may receive compensation from a portfolio company in
connection with the Company’s investment in such portfolio company. Any
compensation received by the Adviser, Sub-Adviser, or any of their respective
affiliates, attributable to the Company’s investment in any portfolio company,
in excess of any of the limitations in or exemptions granted from the Investment
Company Act, any interpretation thereof by the staff of the SEC, or the
conditions set forth in any exemptive relief granted to the Adviser, any
Sub-Adviser or the Company by the SEC, shall be delivered promptly to the
Company and the Company will retain such excess compensation for the benefit of
its shareholders.


4. Covenants of the Adviser.
The Adviser covenants that it will maintain its registration as an investment
adviser under the Advisers Act. The Adviser agrees that its activities will at
all times be in compliance in all material respects with all applicable federal
and state laws governing its operations and investments.
5. Brokerage Commissions.
The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and constitutes the best net results for the
Company.
6. Other Activities of the Adviser.
The services of the Adviser to the Company are not exclusive. Subject to the
provisions of the Company’s charter and by-laws, the Adviser and its managers,
partners, principals, officers, employees and agents shall be free to act for
their own account or the account of any other Account, and to engage in any
other business or render similar or different services to others including,
without limitation, the direct or indirect sponsorship or management of other
investment based accounts or commingled pools of capital, however structured,
having investment objectives similar to those of the Company, so long as the
Adviser’s services to the Company hereunder are not impaired thereby. The
Company agrees that the Adviser may give advice and take action in the
performance of its duties with respect to any of its other clients which may
differ from advice given or the timing or nature of action taken with respect to
the investments of the Company. Nothing in this Agreement shall limit or
restrict the right of any manager, partner, principal, officer, employee or
agent of the Adviser to engage in any other business or to devote his or her
time and attention in part to any other business, whether of a similar or
dissimilar nature, or to receive any fees or compensation in connection
therewith (including fees for serving as a director of, or providing consulting
services to, one or more of the Company’s portfolio companies, subject


7
    



--------------------------------------------------------------------------------




to applicable law). So long as this Agreement or any extension, renewal or
amendment remains in effect, the Adviser shall be the only investment adviser
for the Company, subject to the Adviser’s right to enter into sub-advisory
agreements. The Adviser assumes no responsibility under this Agreement other
than to render the services called for hereunder. It is understood that
directors, managers, officers, employees and stockholders of the Company are or
may become interested in the Adviser and its affiliates, as directors, officers,
employees, partners, principals, stockholders, members, managers, agents or
otherwise, and that the Adviser and directors, officers, employees, partners,
principals, stockholders, members, managers and agents of the Adviser and its
affiliates are or may become similarly interested in the Company as stockholders
or otherwise.
7. Responsibility of Dual Directors, Officers and/or Employees.
If any person who is a manager, partner, principal, officer, employee or agent
of the Adviser is or becomes a director, manager, officer and/or employee of the
Company and acts as such in any business of the Company, then such manager,
partner, principal, officer, employee and/or agent of the Adviser shall be
deemed to be acting in such capacity solely for the Company, and not as a
manager, partner, principal, officer, employee or agent of the Adviser or under
the control or direction of the Adviser, even if paid by the Adviser.
8. Limitation of Liability of the Adviser; Indemnification.
The Adviser (and its officers, managers, partners, members (and their members,
including the owners of their members), agents, employees, controlling persons
and any other person or entity affiliated with the Adviser) shall not be liable
to the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services),
and the Company shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, members (and their members, including the owners
of their members), agents, employees, controlling persons and any other person
or entity affiliated with the Adviser, each of whom shall be deemed a third
party beneficiary hereof) (collectively, the “Indemnified Parties”) and hold
them harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Adviser’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the preceding sentence of this Paragraph 8 to
the contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Adviser’s duties or by reason of the reckless disregard of the Adviser’s
duties and obligations under this Agreement.


8
    



--------------------------------------------------------------------------------




9. Effectiveness, Duration and Termination of Agreement.
This Agreement shall become effective as of the Effective Date. This Agreement
shall remain in effect for two years from the Effective Date, and thereafter
shall continue automatically for successive annual periods, provided that such
continuance is specifically approved at least annually by (a) the vote of the
Board or a majority of the outstanding voting securities of the Company and (b)
the vote of a majority of the Company’s directors who are not parties to this
Agreement or “interested persons” (as such term is defined in Section 2(a)(19)
of the Investment Company Act) of any such party, in accordance with the
requirements of the Investment Company Act. This Agreement may be terminated at
any time, without the payment of any penalty, upon 60 days’ written notice, by
the vote of a majority of the outstanding voting securities of the Company, or
by the vote of the Company’s directors or by the Adviser. This Agreement shall
automatically terminate in the event of its “assignment” (as such term is
defined for purposes of Section 15(a)(4) of the Investment Company Act).
Further, notwithstanding the termination or expiration of this Agreement as
aforesaid, the Adviser shall be entitled to any amounts owed under Paragraph 3
through the date of termination or expiration.


10. Notices.
Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.
11. Amendments.
This Agreement may be amended by mutual consent.
12. Entire Agreement; Governing Law.
This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of New York. For so long as the Company is regulated as a
business development company under the Investment Company Act, this Agreement
shall also be construed in accordance with the applicable provisions of the
Investment Company Act. In such case, to the extent the applicable laws of the
State of New York, or any of the provisions herein, conflict with the provisions
of the Investment Company Act, the latter shall control. To the fullest extent
permitted by law, in the event of any dispute arising out of the terms and
conditions of this Agreement, the parties hereto consent and submit to the
jurisdiction of the courts of the State of New York in the county of New York
and of the U.S. District Court for the Southern District of New York.
13. Forum Selection.  


Any legal action or proceeding with respect to this Agreement or the services
provided hereunder or for recognition and enforcement of any judgment in respect
hereof brought by the other party hereto or its successors or assigns must be
brought and determined in the state or United States district courts of the
State of New York (and may not be brought or determined in any other forum or
jurisdiction), and each party hereto submits with regard to any action or
proceeding for


9
    



--------------------------------------------------------------------------------




itself and in respect of its property, generally and unconditionally, to the
sole and exclusive jurisdiction of the aforesaid courts.
 
14. No Third Party Beneficiary.  


Other than expressly provided for in Paragraph 8 of this Agreement, this
Agreement does not and is not intended to confer any rights or remedies upon any
person other than the parties to this Agreement; there are no third-party
beneficiaries of this Agreement, including but not limited to stockholders of
the Company.


15. Severability.


Every term and provision of this Agreement is intended to be severable. If any
term or provision hereof is illegal or invalid for any reason whatsoever, such
term or provision will be enforced to the maximum extent permitted by law and,
in any event, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
16. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall constitute a
single agreement.


17. Survival of Certain Provisions.
The provisions of Paragraph 8 of this Agreement shall survive any termination or
expiration of this Agreement and the dissolution, termination and winding up of
the Company.    










10
    



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.
OAKTREE STRATEGIC INCOME II, INC.




By: /s/ Mathew Pendo
Name: Mathew Pendo
Title: President and Chief Operating Officer


OAKTREE CAPITAL MANAGEMENT, L.P.
By: /s/ Mathew Pendo
Name: Mathew Pendo
Title: Managing Director


By: /s/ Mary Gallegly
Name: Mary Gallegly
Title: Senior Vice President


[Signature Page to Investment Advisory Agreement]





--------------------------------------------------------------------------------









Appendix A
Example 1: Income Related Portion of Incentive Fee(1):
Alternative 1 - Assumptions
Investment income (including interest, dividends, fees, etc.) = 1.25%.
Hurdle Rate(2) = 1.50%.
Management Fee(3) = 0.25%.
Other expenses (legal, accounting, custodian, transfer agent, etc.)(4) = 0.25%.
Pre-Incentive Fee Net Investment Income =
(investment income – (Management Fee + other expenses)) = 0.75%.
Pre-Incentive Net Investment Income does not exceed Hurdle Rate, therefore there
is no Investment Income Incentive Fee.


Alternative 2 - Assumptions
Investment income (including interest, dividends, fees, etc.) = 2.30%.
Hurdle Rate(2) = 1.50%.
Management Fee(3) = 0.25%.
Other expenses (legal, accounting, custodian, transfer agent, etc.)(4) = 0.25%.
Pre-Incentive Fee Net Investment Income =
(investment income – (Management Fee + other expenses)) = 1.80%
Catch-Up = 1.80% – 1.50 % =0.30%
Incentive Fee = 100% ´ (1.80% - 1.50%) = 0.30%.
Alternative 3 - Assumptions
Investment income (including interest, dividends, fees, etc.) = 4.00%.
Hurdle Rate(2) = 1.50%.
Management Fee(3) = 0.25%.
Other expenses (legal, accounting, custodian, transfer agent, etc.)(4) = 0.25%.
Pre-Incentive Fee Net Investment Income =
(investment income – (Management Fee + other expenses)) = 3.50%.
Incentive Fee = 20% × Pre-Incentive Fee Net Investment Income, subject to
“catch-up” (5).
Incentive Fee = (100% × “catch-up”) + (20% × (Pre-Incentive Fee Net Investment
Income – 1.875%)).
Catch-Up = 1.875% – 1.50% = 0.375%.
Incentive Fee = (100% × 0.375%) + (20% × (3.50% – 1.875%))
     = 0.375% + (20% × 1.625%)
= 0.375% + 0.325%
= 0.70%.


Example 2: Capital Gains Portion of Incentive Fee:
Alternative 1 - Assumptions
•
Year 1: $20 million investment made in Company A (“Investment A”), and $30
million investment made in Company B (“Investment B”).










--------------------------------------------------------------------------------







•
Year 2: Investment A sold for $50 million and fair market value (“FMV”) of
Investment B determined to be $32 million.

•
Year 3: FMV of Investment B determined to be $25 million.

•
Year 4: Investment B sold for $31 million.

The Capital Gains Incentive Fee, if any, would be:
1.
Year 1: None.

2.
Year 2: $6.0 million Capital Gains Incentive Fee, calculated as follows: $30
million realized capital gains on sale of Investment A multiplied by 20%.

3.
Year 3: None; calculated as follows:(6) $5.0 million cumulative fee (20%
multiplied by $25 million ($30 million cumulative capital gains less $5 million
cumulative unrealized capital depreciation)) less $6.0 million (previous capital
gains fee paid in Year 2).

4.
Year 4: $200,000 Capital Gains Incentive Fee, calculated as follows: $6.2
million cumulative fee (20% multiplied by $31 million cumulative realized
capital gains ($30 million from Investment A and $1 million from Investment B))
less $6.0 million (previous capital gains fee paid in Year 2).

Alternative 2 - Assumptions
•
Year 1: $20 million investment made in Company A (“Investment A”), $30 million
investment made in Company B (“Investment B”) and $25 million investment made in
Company C (“Investment C”).

•
Year 2: Investment A sold for $50 million, FMV of Investment B determined to be
$25 million and FMV of Investment C determined to be $25 million.

•
Year 3: FMV of Investment B determined to be $27 million and Investment C sold
for $30 million.

•
Year 4: FMV of Investment B determined to be $35 million.

•
Year 5: Investment B sold for $20 million.

The capital gains portion of the incentive fee, if any, would be:
•
Year 1: None.

•
Year 2: $5.0 million Capital Gains Incentive Fee, calculated as follows: 20%
multiplied by $25 million ($30 million realized capital gains on sale of
Investment A less $5 million unrealized capital depreciation on Investment B).

•
Year 3: $1.4 million Capital Gains Incentive Fee, calculated as follows: $6.4
million cumulative fee (20% multiplied by $32 million ($35 million cumulative
realized capital gains less $3 million cumulative unrealized capital
depreciation)) less $5.0 million (previous capital gains fee paid in Year 2).










--------------------------------------------------------------------------------







•
Year 4: $600,000 capital gains incentive fee, calculated as follows: $7.0
million cumulative fee (20% multiplied by $35 million cumulative realized
capital gains) less $6.4 million (previous cumulative capital gains fee paid in
Year 2 and Year 3).

•
Year 5: None. $5.0 million cumulative fee (20% multiplied by $25 million ($35
million cumulative realized capital gains less $10 million realized capital
losses)) less $7.0 million (previous cumulative capital gains fee paid in Years
2, 3 and 4).

_________________
Notes:
1. 
The hypothetical amount of Pre-Incentive Fee Net Investment Income shown is
expressed as a rate of return as of the beginning and the end of the immediately
preceding calendar quarter. Solely for purposes of these illustrative examples,
we have assumed that the Company has not incurred any leverage. However, we
expect to use leverage to partially finance our investments.

2. 
Represents 6.0% annualized Hurdle Rate.

3. 
Represents 1.00% annualized Management Fee (as in effect prior to a Qualified
Listing).

4. 
Hypothetical other expenses. Excludes organizational and offering expenses.

5. 
The “catch-up” provision is intended to provide the Adviser with an Incentive
Fee of approximately 20% on all of the Pre-Incentive Fee Net Investment Income
as if a Hurdle Rate did not apply when the net investment income exceeds 1.875%
in any calendar quarter.

6. 
If the Investment Advisory Agreement is terminated on a date other than December
31 of any year, the Company may pay aggregate Capital Gains Incentive Fees that
are more than the amount of such fees that would have been payable if the
Investment Advisory Agreement had been terminated on December 31 of such year.
This would occur if the FMV of an investment declined between the time the
Investment Advisory Agreement was terminated and December 31.










